Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/27/2022 (hereafter “the amendment”) has been accepted and entered.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed ,04/27/2022 with respect to the rejection(s) of claim(s)1, 15 and 21 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brunson (US20060070900A1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunson (US20060070900A1).
Regarding claim 1, Brunson teaches a container comprising (Fig. 1 tool container 10):
	a base including a lower surface, base walls extending from the lower surface, and a cavity defined by the lower surface and the base walls (Fig. 2 shows the second portion 14 with lower surface and perimeter wall similar to that of 16 and from the lower surface which creates a cavity to store tools 60 in) 
	first recesses positioned adjacent to the lower surface (fig.2 shows the receptacles similar to receptacles 20 positioned adjacent to the lower surface of the second portion 14; the receptacle can be seen in fig. 1 element 32)
	a lid movably coupled to the base to selectively enclose the cavity (fig. 1 shows first portion 12 that is coupled to the second portion 14 by hinge 40 that will enclose the cavity when in closed position), the lid including an upper surface and lid walls extending from the upper surface (Fig. 1 and 2 shows the first portion 12 having receptacle surface 44 with perimeter wall 16 extending from 26); and 
	an insert positioned within the cavity and removably coupled to the lower surface of the base, the insert including a projection received within one of the first recesses (Fig. 6 shows tall packages 48 that are positioned within the receptacle surface 26 and removably and indirectly coupled to the lower surface of the second portion 14 and the tool packages 48 are received within one of the receptacles 20)
wherein the insert is engaged by the lid when lid is closed (Fig.2 when both portions 12 and 14 are closed the packages 48 are capable of being engaged by the second portion 14; “In an alternate embodiment, not shown, maximum height 55 can be sized such that first, second, and/or third tool containers 50, 52 and 54 can occupy all the available storage space of both first and second portions 12, 14 or portions thereof.”-0029, Brunson).  

Regarding claim 9, the references as applied to claim 1 above discloses all the limitations substantially claimed. Brunson as modified in claim 1 further teaches wherein the insert includes an arbor box with a base defining a compartment configured to store an arbor and a cover selectively enclosing the compartment (Fig. 2 and 2 shows tool package 48 and with first tool container 50 that openable door 104 to access the tools stored in it and it can be configured to store an arbor and base being the underside of the tool container 50  where door 104 defines enclosing the compartment which stores the tools). 
Regarding claim 10, the references as applied to claim 9 above discloses all the limitations substantially claimed. Brunson as modified in claim 9 further teaches wherein the projection is a post extending from the base of the arbor box and removably received within the one of the first recesses (fig. 3 shows the bottom of the tool container 50 that have pegs 62 extending from the face 63 that are removably received within one of the receptacles 20). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 9 above and further in view of Heerens (US8235212B2).

Regarding claim 11, the references as applied to claim 9 above discloses all the limitations substantially claimed. Brunson as modified in claim 9 does not teach wherein the lid includes a lug extending from the upper surface and engaging the cover when the lid is closed. 
Heerens teaches wherein the lid includes a lug extending from the upper surface and engaging the cover when the lid is closed (Fig.10 shows the storage box 10 having supporting device 13 on the upper surface and engaging the cover of container 70 when it is closed).It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid disclosed by Brunson by adding the supporting device as disclosed by Heerens in order to secure the container that is being within the cavity of the storage case.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 1 above and further in view of Hauze (US4798292A).

Regarding claim 12, the references as applied to claim 1 above discloses all the limitations substantially claimed. Brunson as modified in claim 1 does not teach a panel removably positionable within the cavity, the panel having the first recesses.
Hauze does teach a panel removably positionable within the cavity, the panel having the first recesses (Fig. 2 of Hauze shows insert 20 is removably postionable within the cavity, of tray 12 and the insert 20 having the holes 24). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the receptacle surface disclosed by Brunson by adding the removable panel as disclosed by Hauze in order to make more storage space underneath the panel to store extra tools.

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 1 above and further in view of Wen (US20140231307A1).
Regarding claim 13, the references as applied to claim 1 above discloses all the limitations substantially claimed. Brunson as modified in claim 1 further teaches a hinge coupled between the base and the lid (fig. 1 shows the first portion 12 and second portion 14 coupled with hinges 36 and 40). Branson does not teach wherein the hinge is rotatable relative to the base about a first axis, where the lid is rotatable relative to the hinge about the second axis parallel to and spaced apart from the first axis and wherein the lid and base are moveable independently with respect to the hinge. 
Wen does teach wherein the hinge is rotatable relative to the base about a first axis, where the lid is rotatable relative to the hinge about the second axis parallel to and spaced apart from the first axis and wherein the lid and base are moveable independently with respect to the hinge (Fig. 1 and 2 show a connector body 3 that hinges lid 1 and body 2, connector body 3 is rotatable relative to the base about a first axis and lid 1 is rotatable relative to the hinge about the second axis parallel to and spaced apart from the first as seen in fig. 5 by pins 4 and 5 which are part of connector body 5; fig. 4 A shows the lid 1 and body 2 being rotatable indecently with respect to the connector body 3; “the condition to ensure that the body 2 rotates relative to the lid 1 for 360 degrees is: a distance between an axis of the first pin 4 and an axis of the second pin 5 is not less than a half of the summation of a height of the lid 1 and a height of the body 2”-0033, Wen). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hinge disclosed by Brunson by adding the connector body with pins as disclosed by Wen in order to have lid and body can be rotated 360 degrees or lid and body can be folded on top of each other.

Regarding claim 14, the references as applied to claim 13 above discloses all the limitations substantially claimed. Branson as modified in claim 13 further teaches wherein lid is movable between a first position, in which the lid encloses the cavity and a second position, in which the base rests on the lid (Fig. 4 A and 4B shows that lid 1 and body 2 can be in any position including when first position where lid encloses the cavity in the body 2 and second position where body rests on the lid since connector 3 enables the tool case to hinge 360 degrees).

Claim 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunson (US20060070900A1), Wen (US20140231307A1) and further in view of Heerens (US8235212B2).
Regarding claim 15, Brunson teaches a container comprising a container comprising (Fig. 1 tool container 10):
	a base including a lower surface, base walls extending from the lower surface, and a cavity defined by the lower surface and the base walls (Fig. 2 shows the first portion 12 with lower surface and perimeter wall 16 from the lower surface which creates a receptacle surface 26 with grid 27 defined by lower surface and the perimeter wall 16);
	a container supported within the cavity on the lower surface and configured to store one or more accessories (Fig. 6 shows tall packages 48 that are positioned within the receptacle surface 26 and removably and indirectly coupled to the lower surface of the second portion 14 and they are capable of storing one or more accessories), the container including a base defining a compartment and a cover moveable relative the base to enclose a compartment (Fig.13 shows the tool container that create a compartment and include a cover that is movable relative to the base to enclose the tool containers)
	a hinge pivotably coupled to the base(fig. 1 shows the first portion 12 and second portion 14 coupled with hinges 36 and 40); and 
	a lid pivotably coupled to the hinge to selectively enclose the cavity (fig. 1 shows second portion 14 that is coupled to the first portion 12 by hinge 40 that will enclose the receptacle surface 26 when in closed position), the lid including an upper surface and lid walls extending from the upper surface (Fig. 1 and 2 shows the second portion 14 having receptacle surface 44 with perimeter wall 14 extending from the receptacle surface 44). 
Branson does not teach wherein the hinge is rotatable relative to the base about a first axis, where the lid is rotatable relative to the hinge about a second axis parallel to and spaced apart from the first axis and wherein lid is movable between a first position, in which the lid encloses the cavity and a second position, in which the base rests on the lid. 
Wen does teach wherein the hinge is rotatable relative to the base about a first axis, where the lid is rotatable relative to the hinge about a second axis parallel to and spaced apart from the first axis((Fig. 1 and 2 show a connector body 3 that hinges lid 1 and body 2, connector body 3 is rotatable relative to the base about a first axis and lid 1 is rotatable relative to the hinge about the second axis parallel to and spaced apart from the first as seen in fig. 5 by pins 4 and 5 which are part of connector body 5; “the condition to ensure that the body 2 rotates relative to the lid 1 for 360 degrees is: a distance between an axis of the first pin 4 and an axis of the second pin 5 is not less than a half of the summation of a height of the lid 1 and a height of the body 2”-0033, Wen).) and wherein lid is movable between a first position, in which the lid encloses the cavity and a second position, in which the base rests on the lid(Fig. 4 A and 4B shows that lid 1 and body 2 can be in any position including when first position where lid encloses the cavity in the body 2 and second position where body rests on the lid since connector 3 enables the tool case to hinge 360 degrees) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hinge disclosed by Brunson by adding the connector body with pins as disclosed by Wen in order to have lid and body can be rotated 360 degrees or lid and body can be folded on top of each other.

Branson does not teach wherein the lid further including a lug extending from the upper surface and the lug contacts the cover.
Heerens does teach wherein the lid further including a lug extending from the upper surface and the lug contacts the cover (Fig.10 shows the storage box 10 having supporting device 13 on the upper surface and engaging the cover of container 70 when it is closed). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid disclosed by Brunson by adding the supporting device as disclosed by Heerens in order to secure the container that is being within the cavity of the storage case.

Regarding claim 16, the references as applied to claim 15 above discloses all the limitations substantially claimed. Brunson as modified by Wen in claim 15 further teaches wherein the hinge is pivotable relative to the base in a first rotational direction and in second rotational direction (Fig. 2 of Wen shows the connector main body 3 pivotable to the body 1 in the first rotational direction and fig. 4B of Wen shows the connector main body 3 pivotable to the body 1 in the second direction) and the lid is pivotable relative to the hinge in the first rotational direction and second rotational direction(Fig.2 shows the lid 1 pivotable relative to the main body 3 in the first rotational direction and fig.4B shows the lid 1 pivotable relative to the main body 3 in the second rotational direction due to the main body 3 being able to rotate 360 degrees). 

Regarding claim 17, the references as applied to claim 15 above discloses all the limitations substantially claimed.  Brunson as modified in claim 15 does not teach wherein the lid further includes a first locking member and the base further includes a second locking member, the first and second locking members configured to couple to one another while the lid encloses the cavity.
Wen teaches wherein the lid further includes a first locking member and the base further includes a second locking member, the first and second locking members configured to couple to one another while the lid encloses the cavity (Fig. 4A shows lid 1 having locking plates 13 and the body 2 includes inserting leaves 22 that are configured to couple to one another while lid 1 closes the cavity). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool case disclosed by Brunson by adding the locking members as disclosed by Wen in order to lock the body into the fully opened positioned so that user can view the contents of the tool case. “The tool case also may be locked in position using the inserting leaves 22 and the locking plates 13 when the lid 1 is rotated 360 degrees relative to the body 2 into the fully open position, such that the contents of the tool case are fully viewable.”(0037, Wen)

Regarding claim 18, the references as applied to claim 15 above discloses all the limitations substantially claimed. Brunson as modified in claim 15 further teaches a first recesses positioned adjacent to the lower surface (fig.2 shows the receptacles 20 positioned adjacent to the lower surface of the first portion 12) an insert positioned within the cavity and removably coupled to the lower surface of the base, the insert including a projection received within one of the first recesses (Fig. 6 shows tall packages 48 that are positioned within the receptacle surface 26 and removably and indirectly coupled to the lower surface of the second portion 14 and the tool packages 48 are received within one of the receptacles 20).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 15, and further in view of Rosenberg (US4424899A)
Regarding claim 19, the references as applied to claim 15 above discloses all the limitations substantially claimed. Brunson as modified in claim 15 does not teach wherein the base includes a foot coupled to a first outer surface of the base opposite the lower surface, wherein the lid includes a depression formed on a second outer surface of the lid opposite the upper surface, and wherein the foot is received in the depression when the lid is in the second position.
Rosenberg does teach wherein the base includes a foot coupled to a first outer surface of the base opposite the lower surface (Fig. 2 and 3 show male part 51 coupled to the outer surface of the base opposite of the bottom panel 12 ), wherein the lid includes a depression formed on a second outer surface of the lid opposite the upper surface(Fig. 2 and 3 show the female part 52 formed on the outer surface of the lid 20 opposite of covering panel 21), and wherein the foot is received in the depression when the lid is in the second position(Fig. 7 and 8 show the male and female part 51 and 52 engaged in an open position ). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second portion disclosed by Brunson by adding the male and female parts as disclosed by Rosenberg in order to adapt the lid to be releasably secured in inside-out positioned.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 15, and further in view of Lu (US20100140126A1).
Regarding claim 20, the references as applied to claim 15 above discloses all the limitations substantially claimed. Brunson as modified in claim 15 does not teach wherein an upper edge of the base walls includes a gap, wherein a lower edge of the lid walls includes the protrusion, and wherein the protrusion is received within the gap when the lid is in the first position.
Lu does teach wherein an upper edge of the base walls includes a gap, wherein a lower edge of the lid walls includes the protrusion, and wherein the protrusion is received within the gap when the lid is in the first position ( Fig. 3, 4A and 4B shows the lower cover 20 having a sealed ring 31 that is pushed into the gap of the lower cover 20 when in closed position; it also shows the accommodating portion 32 on the upper cover 10; see annotated fig.4B of Lu below ). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second portion of tool case disclosed by Brunson by adding the gap and accommodating portion as disclosed by Lu in order to create an air tight seal for the tool case.
Annotated fig.4B of Lu

    PNG
    media_image1.png
    592
    770
    media_image1.png
    Greyscale


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunson (US20060070900A1) and further in view of Wen (US20140231307A1).
Regarding claim 21, Brunson teaches a container comprising a container comprising (Fig. 1 tool container 10):
	a base including a lower surface, base walls extending from the lower surface, and a cavity defined by the lower surface and the base walls (Fig. 2 shows the first portion 12 with lower surface and perimeter wall 16 from the lower surface which creates a receptacle surface 26 with grid 27 defined by lower surface and the perimeter wall 16);
	first recesses positioned adjacent to the lower surface (fig.2 shows the receptacles 20 positioned adjacent to the lower surface of the first portion 12)
	a hinge pivotably  coupled to the base(fig. 1 shows the first portion 12 and second portion 14 coupled with hinges 36 and 40); and
	a lid pivotably coupled to the hinge to selectively enclose the cavity (fig. 1 shows second portion 14 that is coupled to the first portion 12 by hinge 40 that will enclose the receptacle surface 26 when in closed position)
	an insert positioned within the cavity and the insert received within one of the first recesses (Fig. 6 shows tall packages 48 that are positioned within the receptacle surface 26 and removably coupled to the lower surface of the first potion 12 and the tool packages 48 are received within one of the receptacles 20).
Brunson does not teach wherein lid is movable between a first position, in which the lid encloses the cavity and a second position, in which the base rests on the lid. 
Wen teaches wherein lid is movable between a first position, in which the lid encloses the cavity and a second position, in which the base rests on the lid (Fig. 4 A and 4B shows that lid 1 and body 2 can be in any position including when first position where lid encloses the cavity in the body 2 and second position where body rests on the lid since connector 3 enables the tool case to hinge 360 degrees) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hinge disclosed by Brunson by adding the connector body with pins as disclosed by Wen in order to have lid and body can be rotated 360 degrees or lid and body can be folded on top of each other. 

Allowable Subject Matter
Claim 2-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for relevant prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 9:30 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735